Citation Nr: 1428225	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-37 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating (prior to March 25, 2013) and a rating in excess of 10 percent (from March 25, 2013) for plantar fasciitis of the left foot with posterior calcaneal osteophyte.

2.  Entitlement to an initial rating in excess of 10 percent (prior to August 26, 2009) and a rating in excess of 20 percent (from August 26, 2009) for anterior spur formation of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent (prior to September 29, 2010) and a rating in excess of 30 percent (from September 29, 2010) for posttraumatic stress disorder (PTSD) as progression of primary insomnia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2009 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In the May 2009 rating decision, the RO: (1) granted service connection for posterior calcaneal osteophyte and assigned a 0 percent rating (under Diagnostic Code 5099-5015), effective March 1, 2009; and (2) granted service connection for anterior spur formation of the lumbar spine and assigned a 10 percent rating (under Diagnostic Code 5242), effective March 1, 2009.  In the July 2009 rating decision, the RO granted service connection for primary insomnia and assigned a 10 percent rating (under Diagnostic Code 9499-9423), effective March 1, 2009.

In an October 2010 rating decision, the RO increased the rating for the Veteran's service-connected anterior spur formation of the lumbar spine to 20 percent (under Diagnostic Code 5242), effective August 26, 2009.  In a December 2011 rating decision, the RO recharacterized and increased the rating for the Veteran's service-connected PTSD as progression of primary insomnia to 30 percent (under Diagnostic Code 9423-9411), effective September 29, 2010.  In an April 2014 rating decision, the RO recharacterized and increased the rating for the Veteran's service-connected plantar fasciitis of the left foot with posterior calcaneal osteophyte to 10 percent (under Diagnostic Code 5015-5276), effective March 25, 2013.  As these grants did not represent a total grant of benefits sought on appeal with regard to any of the issues, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board reiterates that the Veteran's service-connected plantar fasciitis of the left foot with posterior calcaneal osteophyte is now rated under Diagnostic Code 5276.  While the Veteran underwent a VA foot examination as recently as December 2013 (six months ago), such examination failed to address any of the rating criteria under Diagnostic Code 5276.  Therefore, a new examination to assess that disability is necessary.

In addition, the Board notes that the Veteran has not been afforded a VA examination to assess his service-connected anterior spur formation of the lumbar spine since October 2008 (more than five and a half years ago), or his service-connected PTSD as progression of primary insomnia since April 2011 (more than three years ago).  Therefore, a contemporaneous examination to assess each of those disabilities is necessary.

Furthermore, any outstanding treatment records are pertinent evidence that must be secured, as such records may identify a period of time for which a "staged" increased rating may be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  The AOJ should also secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since April 2014.

2.  After Instruction #1 is completed, the AOJ should arrange for a foot examination of the Veteran to determine the nature and severity of his service-connected plantar fasciitis of the left foot with posterior calcaneal osteophyte.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the relevant rating criteria (including Diagnostic Code 5276).  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's plantar fasciitis of the left foot with posterior calcaneal osteophyte under the relevant rating criteria for that disability.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  After Instruction #1 is completed, the AOJ should arrange for a spine examination of the Veteran to determine the nature and severity of his service-connected anterior spur formation of the lumbar spine.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the relevant rating criteria (including the General Rating Formula for Diseases and Injuries of the Spine, which governs Diagnostic Code 5242).  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's anterior spur formation of the lumbar spine under the relevant rating criteria for that disability.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  After Instruction #1 is completed, the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and severity of his service-connected PTSD as progression of primary insomnia.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the relevant rating criteria (including the General Rating Formula for Mental Disorders, which governs Diagnostic Codes 9423 and 9411).  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's PTSD as progression of primary insomnia under the relevant rating criteria for that disability.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the issues on appeal.  If any issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

